DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 08 October 2020, with respect to the rejection(s) of claim(s) 1 - 20 under 35 U.S.C. § 112(a) have been fully considered and are persuasive. It is found that applicant has removed the new matter from the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of CAPUOZZO et al (U.S. Patent No. 9,349,077) in view of HUA et al (U.S. PG Pub. No. 2012/0158686). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
Allowable Subject Matter
Claims 7 - 8, 18, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is currently rejected under 35 U.S.C. § 112(a), but is otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified, these claims would be allowable.
With regards to claim 8, several of the features of this claim were known in the art, as evidenced by the combination of CAPUOZZO et al (U.S. Patent No. 9,349,077) in view of HUA et al (U.S. PG Pub. No. 2012/0158686), which renders obvious the limitations of parent claim 1. Some of the additional limitations of this claim were also known, as evidenced by  BARAK et al (U.S. PG Pub. No. 2013/0262588), which discloses identifying a user activity to associate with a location at ¶¶ [0025]-[0026] (e.g., “worked at”), [0032]. And, although BARAK discloses forming “edges” (associating) between “nodes” that comprise user activities, images and locations at ¶ [0021] and FIG. 2; ¶¶ [0024]-[0026], BARAK does not affirmatively disclose a step of associating a user activity annotation with one or more of the images that are associated with the location except as may occur during user activity by happenstance.
With regards to claims 18, 20, several of the features of this claim were known in the art, as evidenced by the combination of CAPUOZZO et al (U.S. Patent No. 9,349,077) in view of HUA et al (U.S. PG Pub. No. 2012/0158686), which renders obvious the limitations of parent BARAK et al (U.S. PG Pub. No. 2013/0262588), which discloses, responsive to receiving a selection by a user of an entity in one of the images, retrieving additional information about the entity at ¶¶ [0062]-[0066] and FIGS. 6A-6E. But, BARAK does not disclose that selection by the user that is within the boundary of the entity in one of the images.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 7, the present claim did not exist at the date of filing of the present application and was subsequently added by amendment. The present claim recites, inter alia, “the two or more user generated search terms further include… a distance from the place of interest” and, “the latitude and longitude coordinates are within the distance from the place of interest.” The only reference to distance in the application as filed occurs at par. [0180] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 6, 9, 11 - 12, 14 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over CAPUOZZO et al (U.S. Patent No. 9,349,077) in view of HUA et al (U.S. PG Pub. No. 2012/0158686).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The CAPUOZZO reference
CAPUOZZO discloses identifying images associated with a user (“client”) and for each of the images, determining one or more labels (e.g., “final classification”), wherein the one or more labels are based on at least one of metadata, a primary annotation, or a secondary annotation at 7:12-22, 8:26-41, 10:30-67, 11:5-29, 12:20-34, 12:60-13:5, 13:21-33, 16:33-46, 17:1-18, 18:7-13.
CAPUOZZO discloses generating a mapping of the one or more labels to one or more confidence scores, wherein the one or more confidence scores indicate an extent to which the one or more labels apply to a corresponding image at 13:37-14:47, 15:61-16:10.
CAPUOZZO discloses receiving from the user a search query that includes two or more user-generated search terms for the images associated with the user at 8:42-59, 11:52-61, 21:27-40
CAPUOZZO discloses translating each of the two or more user-generated search terms into two or more categorized search terms, wherein the categorized search terms correspond to two or more of a date (e.g., “date between 1 and 15 Aug. 2009” at 11:9), a holiday (e.g., “summer holiday” at 8:37-38), a time (e.g., “time when the image was created” at 13:3-4), latitude and longitude coordinates (e.g., “latitude and longitude” at 13:4-5), or a direction at 8:26-59, 11:5-29, 12:1-17, 12:60-13:5, 17:1-18, 18:7-13, 21:27-40.
CAPUOZZO discloses identifying search results by determining a match between the two or more categorized search terms and the one or more labels (e.g., “final classification”) in the mapping at 21:27-40. But, CAPUOZZO does not specify ranking the search results based on the one or more confidence scores indicating the extent to which the one or more labels apply to each corresponding image. However, this limitation as evidenced by the HUA reference.
The HUA reference
HUA discloses ranking the search results based on the one or more confidence scores indicating the extent to which the one or more labels apply to each corresponding image at ¶ [0080]; to wit: “In some implementations, the search service 608 ranks the image results 614 based on the confidence scores 122 associated with the tags 114 of the retagged images 606. As discussed above with regard to FIG. 1, these confidence scores may measure the degree to which a tag is related to the visual content of the image. These confidence scores may be received by the search service from the computing device 102.” 
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to rank the search results based on the one or more confidence scores indicating the extent to which the one or more labels apply to each corresponding image, as taught by Hua, when displaying search results, as taught by CAPUOZZO.  As a matter of common sense, one of ordinary skill in the art would appreciate that a typical user wants to see the images that are most likely to contain their queried features, and one of ordinary skill in the art would further understand from the CAPUOZZO reference that the highest ranked images are most likely to contain the queried features. Therefore, it would have been obvious to combine HUANG with CAPUOZZO to obtain the invention specified in this claim.
With regards to claim 2, CAPUOZZO discloses the one or more labels are based on the primary annotation at 7:12-22, 8:26-41, 10:30-67, 11:5-29, 12:20-34, 12:60-13:5, 13:21-33, 16:33-46, 17:1-18, 18:7-13. 
CAPUOZZO discloses generating the primary annotation by performing image recognition to determine an entity that appears in one or more of the images and a characteristic associated with one or more of the images at 8:42-59, 13:37-52.
CAPUOZZO discloses conversion of the metadata to the primary annotation based on an inference about the metadata at 10:30-11:29.
With regards to claim 3, CAPUOZZO discloses the secondary annotation is generated by performing label expansion on at least one of the metadata or the primary annotation at 8:26-41, 16:33-46.
CAPUOZZO discloses the secondary annotation is generated by performing label expansion on at least one of the metadata or the primary annotation at 8:26-41, 16:33-46.
But, although CAPUOZZO discloses the label expansion includes expanding the at least one of the metadata or the primary annotation based on an ontology, CAPUOZZO does not specify the ontology is a hierarchical taxonomy.
HUA discloses the label expansion includes expanding the at least one of the metadata or the primary annotation based on a hierarchical taxonomy (e.g., “The categories 118 may comprise a category hierarchy derived from a knowledge base or provided by a knowledge base. For example, the WordNet™ knowledge base…” at ¶26; e.g., “Returning to the above example, the tag 106 "dog" is included among the categories 118 and is associated by a chain of categories to a highest level hierarchy,” at ¶27) at ¶20-27. 
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to perform label expansion on at least one of the metadata and the primary annotation, as taught by Hua, when deriving labels from metadata or a primary annotation as taught by CAPUOZZO. The motivation for doing so comes from Hua, which discloses, “Typically, users looking for images use common terms such as "dog" for their image queries. Users typically do not submit terms describing only an action or adjective without reference to some subject or object. Users also do not submit names or nicknames in queries unless the users know the person or thing being searched for. Thus, a great number of image tags are not helpful in finding the images they are associated with. Also, because some image tags are mistakenly applied to a wrong image, search results often include images of persons, objects, or locations different from what the user is looking for.” (Hua, ¶2). Therefore, it would 
With regards to claim 4, CAPUOZZO discloses the label expansion includes expanding the at least one of the metadata or the primary annotation based on at least one of a semantic similarity of the at least one of the metadata or the primary annotation to the secondary annotation at 8:26-41, 16:33-46.
With regards to claim 6, CAPUOZZO discloses the two or more user-generated search terms further include a name of an event at 11:52-12:17, 18:7-13, 20:58-21:4.
CAPUOZZO discloses the two or more categorized search terms include the date associated with the event at 10:30-11:29, 13:21-32, 16:33-46, 18:7-13.
With regards to claim 9, CAPUOZZO discloses receiving from the user a first search query for the images associated with the user, providing the user with first search results that match the first search query (“The image searching methods can be combined and may be accessible from the same page of the GUI 210. In one example, a user can start browsing by event…”), receiving from the user a second search query and determining, based on one or more terms in the second search query, that the second search query is to be applied to the first search results (“…then refine the search…”) and providing the user with second search results that are filtered from the first search results and that match the second search query at 11:52-67
With regards to claim 11, CAPUOZZO discloses the two or more user-generated search terms include a name of an event at 11:52-12:17, 18:7-13, 20:58-21:4.
CAPUOZZO discloses the two or more categorized search terms include the date and the latitude and longitude coordinates associated with the event at 12:60-13:5, 17:1-18.
With regards to claim 12
With regards to claim 14, CAPUOZZO discloses retrieving additional information to translate the two or more user-generated search terms into the categorized search terms at 11:52-12:17 (“The image retrieval module 310 may also interface with the server 204, e.g. for semantic analysis of a natural language query”), 21:27-40 (“Yet another way to search for images is by means of a natural language query. A user can type a query (e.g. a sentence) comprising at least one query term into a text box. For example one query might be ‘show me all the photos of me at the sea’”).
With regards to claim 15, the steps performed by the apparatus of this claim are obvious over the combination of CAPUOZZO and HUA for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 16, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of CAPUOZZO and HUA for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of CAPUOZZO and HUA for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
Claims 5, 10, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over CAPUOZZO et al (U.S. Patent No. 9,349,077) in view of HUA et al (U.S. PG Pub. No. 2012/0158686), in further view of BARAK et al (U.S. PG Pub. No. 2013/0262588).
With regards to claim 5, BARAK discloses generating, based on the two or more user-generated search terms and the mapping, one or more suggested search terms for the user that autocomplete the two or more user-generated search terms at ¶ [0063] and FIG. 6C; to wit: “The calculation of a facial-recognition score may be improved by using user input and typeahead functionality, where the character string inputted by a user into a tag-label field may 

    PNG
    media_image1.png
    393
    544
    media_image1.png
    Greyscale

At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use autocomplete, as taught by BARAK, when a user enters search terms, as taught by CAPUOZZO.  One of ordinary skill in the art would appreciate, as a matter of common sense, that autocompleting input is convenient to users because it requires them to type fewer characters before reaching a desired entry. One of ordinary skill in the art would be motivated to combine BARAK with CAPUOZZO in order to afford users the convenience of autocomplete.  Therefore, it would have been obvious to combine BARAK with CAPUOZZO to obtain the invention specified in this claim.
With regards to claim 10, CAPUOZZO discloses generating a mapping of the one or more labels to one or more confidence scores, wherein the one or more confidence scores indicate an extent to which the one or more labels apply to a corresponding image at 13:37-14:47, 15:61-16:10. But, CAPUOZZO does not disclose the mapping includes a graph of the images where the images represent nodes and each edge between the nodes is based on the 
BARAK discloses the mapping includes a graph of the images where the images represent nodes and each edge between the nodes is based on the one or more labels associated with corresponding images at ¶ [0021] (“A concept node 204 may be associated with information of a concept provided by a user or information gathered by various systems, including social-networking system 160. As an example and not by way of limitation, information of a concept may include … one or more images…”) and FIG. 2; ¶¶ [0024]-[0026].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to use a mapping that includes a graph of the images where the images represent nodes and each edge between the nodes is based on the one or more labels associated with corresponding images, as taught by BARAK, when generating a mapping of the one or more labels to one or more confidence scores, as taught by CAPUOZZO.  The motivation for doing so comes from BARAK, which discloses that the nodes and edges may be used to calculate confidence scores at ¶¶ [0032]-[0034].  Therefore, it would have been obvious to combine BARAK with CAPUOZZO to obtain the invention specified in this claim.
With regards to claim 13, the steps performed by the apparatus of this claim are obvious over the combination of CAPUOZZO, BARAK and HUA for the same reasons as were presented with respect to claim 5, which is a method claim reciting these same steps.
With regards to claim 19, BARAK discloses receiving a request from the user for additional information, determining that the request is for additional information about the entity in one of the images and responsive to receiving the request, obtaining the additional information from a server hosted knowledge graph and providing the additional information to the user at ¶¶ [0047]-[0050] and FIGS. 4A-4B; ¶¶ [0062]-[0066] and FIGS. 6A-6E. The motivation for this combination is the same as was previously presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/Primary Examiner, Art Unit 2668